Response to Amendment
In response to Applicant’s AFCP2.0 request, the finality of the rejection of the last Office action is withdrawn and a new final rejection is set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The specification discloses a plurality of references not cited in the IDS, see for example [0010], [0019], and [0022]. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, and 13 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yoshida ‘286. 
For claim 1, Yoshida (2019/0389286) discloses a bumper reinforcement, comprising: 
an aluminum alloy extrusion body (abstract) having a pair of flanges (2,3) to be positioned on a vehicle body side and on a collision side and a pair of webs (4,5) to be positioned in a vehicle vertical direction; 
wherein the pair of webs (4,5) connect the pair of flanges at joint portions such that the pair of webs and the pair of flanges from a closed cross section;
wherein each of the pair of flanges (2,3) has a welded portion (6,7);
wherein the pair of webs (4,5) do not have a welded portion; and 
wherein the joint portions (corners) do not have a welded portion, and 
wherein the pair of flanges are perpendicular to the pair of webs.
For claim 3, each of the pair of flanges (2,3) has the welded portion between the joint portions (corners).  
For claims 4 and 6, the aluminum alloy extrusion body has a middle rib (8, FIG.5) connecting the pair of flanges and positioned between the pair of webs.  
For claim 13, the aluminum alloy extrusion body- comprises a 7000-series aluminum alloy. Specifically, the aluminum alloy extrusion body comprises an aluminum alloy including Al, 3-8 mass o of Zn, 0.4-2.5 mass% of Mg, 0.05 to 2.0 mass% of Cu, and 0.005 to 0.2 mass% of Ti, and further including at least one of 0.01 to 0.3 mass% of Mn, 0.01 to 0.3 mass% of Cr, and 0.01 to 0.3 mass% of Zr.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida ‘286, as applied above, in view of JPH ‘618.
For claims 7-8, Yoshida lacks the middle rib having an additional welded portion, a feature taught again by JPH ‘618 as seen in FIG.4(2).  
It would have been obvious to one of ordinary skill in the art to have provided the middle rib (8) of Yoshida an additional welded portion as taught by JPH ‘618 as an obvious manufacturing expedient based on factors such as its suitability for the intended use to optimize the cost of the product made in light of size, capacity to manufacture, manufacturing technology, safety, easy to manufacture, manpower for assembling parts, and still meet the design specifications and because it would perform the same anti-collision function.
For claims 9-12, Yoshida, as modified, discloses each of the pair of flanges (FIG.5) has the welded portion at a position not connected to the middle rib.
For claim 15, Yoshida, as modified, fails to provide each of the pair of flanges do not have a projection, a feature taught by JP 618.  
It would have been obvious to one of ordinary skill in the art to have provided the flanges of Yoshida, as modified, without projections as taught by JPH ‘618 as an obvious manufacturing expedient based on factors such as its suitability for the intended use to optimize the cost of the product made in light of size, capacity to manufacture, manufacturing technology, safety, easy to manufacture, manpower for assembling parts, and still meet the design specifications and because it would perform the same anti-collision function.
As set forth above, Yoshida, as modified, discloses the aluminum alloy extrusion body comprises a 7000-series aluminum alloy ([0059]) and as such necessarily can comprise an aluminum alloy including Al, 3-8 mass% of Zn, 0.4-2.5 mass% of Mg, 0.05 to 2.0 mass% of Cu, and 0.005 to 0.2 mass% of Ti, and further including at least one of 0.01 to 0.3 mass% of Mn, 0.01 to 0.3 mass% of Cr, and 0.01 to 0.3 mass% of Zr (claim 14).

Claims 1, 3-4, 6-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 618 in view of JP 765. 
For claim 1, JP 618 discloses a reinforcement (FIGS.2 and 4), comprising: 
an aluminum alloy extrusion body (abstract) having a pair of flanges (top and bottom, see FIG.4(2)) to be positioned on a vehicle body side and on a collision side and a pair of webs (sides of between top and bottom, FIG.4(2)) to be positioned in a vehicle vertical direction;
wherein the pair of webs connect the pair of flanges at joint portions (corners) such that the pair of webs and the pair of flanges from a closed cross section;
wherein each of the pair of flanges has a welded portion (two shown);
wherein the joint portions (corners) do not have a welded portion, and 
wherein the pair of flanges are perpendicular to the pair of webs.  
JP 618 lacks the pair of webs (sides) do not have a welded portion, a feature taught by JP 765 as seen in FIGS 6(a)/(b). 
It would have been obvious to one of ordinary skill in the art to have provided the webs of JP 618 free of welds as taught by JP 765 because it is well known that welded portions in aluminum alloy material produce a difference in structure and a difference in the mechanical properties of the material and modifying in this manner would minimize weight and improve bending strength of the reinforcement. 
For claim 3, each of the pair of flanges has the welded portion between the joint portions (corners, see FIG.4(2)).  
For claims 4 and 6, the aluminum alloy extrusion body has a middle rib (not numbered) connecting the pair of flanges and positioned between the pair of webs.
For claims 7-8, the middle rib has an additional welded portion.
For claims 9-12, each of the pair of flanges has the welded portion at a position not connected to the middle rib.
For claim 15, each of the pair of flanges do not have a projection.  

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 618, as modified above, and further in view of Ishitobi et al. (2016/0114747) or Yoshida ‘286. 
JP 618, as modified above, fails to disclose the aluminum alloy extrusion body- comprising a 7000-series aluminum alloy (claim 13), specifically, the aluminum alloy extrusion body comprising an aluminum alloy including Al, 3-8 mass o of Zn, 0.4-2.5 mass% of Mg, 0.05 to 2.0 mass% of Cu, and 0.005 to 0.2 mass% of Ti, and further including at least one of 0.01 to 0.3 mass% of Mn, 0.01 to 0.3 mass% of Cr, and 0.01 to 0.3 mass% of Zr (claim 14). 
These features are taught by both Ishitobi et al. and Yoshida and it would have been obvious to one of ordinary skill in the art to have provided the aluminum body of JP 618 from 7000-series al alloy including Al, 3-8 mass o of Zn, 0.4-2.5 mass% of Mg, 0.05 to 2.0 mass% of Cu, and 0.005 to 0.2 mass% of Ti, and further including at least one of 0.01 to 0.3 mass% of Mn, 0.01 to 0.3 mass% of Cr, and 0.01 to 0.3 mass% of Zr as an obvious material expedient as selecting a known material based on its suitability for its intended use supports a prima facie obviousness determination since the court has held that the use of a different material is obvious over that of the prior art if it performs the same function. See MPEP 2144.07 and also Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Substituting the known material would have been within the purview of ordinary engineering technique for one with ordinary skill in the art. One with ordinary skill in the art understands that if a lesser cost yet suitable design or material is used that this may be an alternative. KSR, 550 US at 82 USPQ2d at 1396 supports a conclusion of obviousness under the reasoning of “obvious to try” by choosing from a finite number of identified, predictable solutions (materials), with a reasonable expectation of success. 

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any rejections applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specifically, with regard to the combination rejection with JPH 618 in view of JP 765, applicant argues the rejection should not be sustained because there is no motivation to combine. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is well known that welded portions in aluminum alloy material produce a difference in structure and a difference in the mechanical properties of the material and modifying as set forth above would minimize weight and improve bending strength of the reinforcement. 
Applicant further argues that even if someone combines the references, JP '765 teaches away because the reference teaches against using webs free of welded portions. This is not found persuasive. Examiner disagrees noting that the reference only teaches a disadvantageous circumstance at FIG.4 because the perfectly circular cross-sectional shape of the reinforcement causes undue tensile stress at the weld portions (3,3) during a bending process where R need be very small. In this scenario alone (welds at the sides (FIG.4)) does the reinforcement exhibit lowered breaking limit and bending strength due to disadvantageous weld placement. 
However, generally, the reference teaches the desirability of keeping welded portions to a minimum, specifically to 1 or 2 welded portions to minimize and increase in weight and effectively improve bending strength ([0015]). Moreover, the reference specifically discloses that when the welded portions are used in conjunction with straight sections, of which JP 618 provides, the concentration of strain on the welded portion is suppressed and the bending strength is improved all while reducing weight ([0022]). One of ordinary skill in the art would indeed look to this notion in JP 765 for use in combination with JP 618 to accomplish the same. Therefore, the fact that one specific embodiment of JP 765 is less than optimal does not vitiate the entirety of the reference.
Applicant additionally argues that because JPH '618 only teaches rectangular cross-sections someone reading J '618 would not be motivated to combine the reference with JP '765 because the teachings are incompatible at even a basic level. The examiner disagrees noting that the reference does not mandate the circular-shaped cross-section and notes it is only often used for bending to extreme small R values ([0007]). Moreover, the reference includes concepts and notions beyond the specific shape of the reinforcement, namely that describing the drawbacks of welded portions in general and teaching the desirability of using only 1 or 2 welded portions. 
Applicant states since JPH '618 teaches good bending workability, and JP '765 teaches that the webs being free of welded portions leads to breaking at lower forces someone reading the two references would not be motivated to use a pair of webs that are free of welded portions. Here again, the examiner disagrees. The reference clearly teaches the desirability of a reinforcement having only 1-2 welded portions. The reference notes bending strength can be improved where welds are provided in conjunction with straight sections and a PHOSITA understands that eliminating the welds at the pair of webs (sides) of JP 618 would allow for reduced weight of the reinforcement without sacrificing strength. The combination rejections with JP 618 and JP 765, as set forth above, are hereby maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612